Citation Nr: 0924973	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  04-42 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date prior to September 28, 2001, 
for the award of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from May 1987 to April 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the Veteran entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU), effective September 28, 
2001.  The Veteran subsequently initiated and perfected an 
appeal of this effective date determination.  

In November 2006, the Veteran testified before a Veterans Law 
Judge, seated at the RO.  The Board subsequently issued an 
April 2008 decision denying his earlier effective date claim; 
however, that decision was later vacated by the Board in May 
2008 in order to afford the Veteran another personal hearing.  
In February 2009, the Veteran again testified before another 
Veterans Law Judge seated at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks an effective date prior to September 28, 
2001, for the award of a TDIU.  According to his statements, 
he has applied for, and has been denied on more than one 
occasion, Social Security Disability benefits.  However, 
review of the record does not indicate the records of such a 
claim have been obtained from the Social Security 
Administration.  VA's duty to assist includes an obligation 
to obtain Social Security Administration (SSA) records when 
they may be relevant and VA has actual notice that the 
Veteran is seeking or has sought SSA benefits.  38 U.S.C.A. 
§ 5103A (West 2002); see Baker v. West, 11 Vet. App. 163, 169 
(1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration and request all pertinent 
records related to the Veteran's several 
claims for Social Security Administration 
disability benefits.  If no such records 
are available, that fact should be noted 
for the record.

2.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, adjudicate the 
Veteran's pending earlier effective date 
claim in light of any additional evidence 
added to the record.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished with a supplemental statement of 
the case and be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




			
	MARK GREENSTREET	RENÉE M. PELLETIER
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

